Mr. Justice F. A. Smith delivered the opinion of the court. It is urged on behalf of plaintiff in error, plaintiff below, that different instruments executed as evidence of one transaction at the same time or different times, must be .construed as a single instrument, and that where a contract is made upon an ample consideration and is afterward modified by separate instruments, the law constitutes it one contract, and the consideration of the original contract applies to and is sufficient for the modification. These with other legal principles are urged by the plaintiff in error and are supported by authority; and we are not disposed to question them as principles of law to be applied in proper cases. In our opinion, however, they have no application to the case before us. At the time that Exhibit No. 2 was executed and delivered Exhibit No. 1 was in full force and effect, although it had not been deposited in escrow with the Chicago Title and Trust Company by the plaintiff in error, McQuaid. So far as the contract was concerned it was signed, sealed and delivered and it was placed in the hands of McQuaid as a messenger for deposit with the Chicago Title and Trust Company. It was a completed contract as between the parties. Exhibit No. 2, the instrument sued on in this case, is not a modification of Exhibit No. 1, the contract of sale. It is a separate, independent agreement between two of the parties who signed the contract of sale. It cannot be considered a modification of that contract for the reason that that contract could only be modified by the consent of all the parties to it. The contract sued on was simply the promise of the defendant in error, Baughman, to pay McQuaid an increased compensation for doing what he was legally bound to do, and it was without consideration.- It is simply a contract in which the promisee, McQuaid, contracted to do nothing more than he was already obligated to do. The promisee in such case has sustained no detriment and the promisor obtained no benefit, for the reason that the promisee undertook to do nothing more than he was therefore legally obligated to do. The promise of additional compensation for carrying out an executory •contract affords no consideration for a new promise on the part of the party to whom the existing obligation is due. Phoenix Insurance Co. v. Rink, 110, Ill. 538; Crossman v. Wohlleben, 90 Id. 537. The promise by Baughman to pay a sum to McQuaid additional to that provided in the original contract of purchase, exacted by McQuaid after the execution of the original contract before he would carry out the sale according to its term, is without consideration and is unenforceable. Schneider v. Heinsheimer, 55 N. Y. Supp. 630; Bastian v. Dreyer, 7 Mo. App. 332. In our opinion the judgment of the court is just, and it is therefore affirmed. Affirmed.